DETAILED ACTION
	Claims 37-56 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 27-39, 43, 44 and 49-56) and substitutions Ala485Val and Thr514Ser in the reply filed on 07/22/2022 is acknowledged.
Applicant states: It appears that Group II is erroneously described. As set out in the Restriction Requirement dated May 25, 2022, Group II (claims 37-39, 41-42, and 49-56) states that the altered polymerase comprises amino acid substitution mutations at the positions functionally equivalent to Lys477, Ala485 and Cys223, and Asp141 and/or Glu143. Asp141 and/or Glu143 are recited in claim 40, which is not a claim of Group II. It is Applicant's understanding that the description of Group II should not include Asp141 and/or Glu143.
It appears that Group V is also erroneously described. As set out in the Restriction Requirement, Group V (claims 37-39 and 47-56) states that the altered polymerase comprises amino acid substitution mutations at the positions functionally equivalent to Lys477, Ala485 and Ile521. Ile521 is recited in claims 45 and 46, which are not claims of Group V. It is Applicant's understanding that the description of Group V should not include Ile521.
Applicant’s observations are correct and the examiner regrets the misdescription of the Groups.  Regardless, it is noted that Group III is elected without traverse.  It is noted that claims 47 and 48 recite substitution toe Leu408, Tyr409 and Pro410. 
Claims 40-42 and 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Claim Interpretation
	The specification, page 13, provides:

    PNG
    media_image1.png
    672
    658
    media_image1.png
    Greyscale

In view of the above, the broadest reasonable interpretation of “positions functionally equivalent” is positions that are positionally equivalent in view of a sequence alignment since “same functional role in the enzyme” as describe in page 13 of specification appears to be limited to positional equivalence by the applicant acting as their own lexicographer particularly in view of independent claims 37, 51, and 54 being limited to significant sequence identity of at least 80% to SEQ ID NOS: 10, 29 and 31, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37, 39, 43, 44, 51, 53, 54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (Comparative Kinetics of Nucleotide Analog Incorporation by Vent DNA Polymerase, J. Biol. Chem. 279 (2004): 11834-42) further in view of Bourn et al. (U.S. 2011/0269211 A1) (see IDS).
Gardner et al., abstract, teach:
Comparative kinetic and structural analyses of a variety of polymerases have revealed both common and divergent elements of nucleotide discrimination. Although the parameters for dNTP incorporation by the hyperthermophilic archaeal Family B Vent DNA polymerase are similar to those previously derived for Family A and B DNA polymerases, parameters for analog incorporation reveal alternative strategies for discrimination by this enzyme. Discrimination against ribonucleotides was characterized by a decrease in the affinity of NTP binding and a lower rate of phosphoryl transfer, whereas discrimination against ddNTPs was almost exclusively due to a slower rate of phosphodiester bond formation. Unlike Family A DNA polymerases, incorporation of 9-[(2-hydroxyethoxy)methyl]X triphosphates (where X is adenine, cytosine, guanine, or thymine; acyNTPs) by Vent DNA polymerase was enhanced over ddNTPs via a 50-fold increase in phosphoryl transfer rate. Furthermore, a mutant with increased propensity for nucleotide analog incorporation (VentA488L DNA polymerase) had unaltered dNTP incorporation while displaying enhanced nucleotide analog binding affinity and rates of phosphoryl transfer. Based on kinetic data and available structural information from other DNA polymerases, we propose active site models for dNTP, ddNTP, and acyNTP selection by hyperthermophilic archaeal DNA polymerases to rationalize structural and functional differences between polymerases.
“In the course of probing the determinants of nucleotide sugar discrimination in the Family B DNA polymerase from the hyperthermophilic Archaea Thermococcus litoralis (Vent DNA polymerase), we identified a mutant (VentA488L DNA polymerase) that reduces discrimination against several altered nucleotides. Subsequent crystal structures of closely related DNA polymerases strongly suggested that this residue makes neither direct nor indirect contacts with the reaction substrates, raising questions about the structural basis for the observed variation (Fig. 1B). The universality of the A488L phenotype was later confirmed by homologous mutations in other hyperthermophilic DNA polymerases (Pfu A486Y DNA polymerase (34), 9°N A485L DNA polymerase (33), and Tsp JDF-3 A485T DNA polymerase (36)), further emphasizing a conserved role for this residue.” Bourn et al., page 11835, left col.
The A488 amino acid residue in the discussed Vent polymerase is equivalent to residue A485 in 90N DNA polymerase including position A485 of recited SEQ ID NO: 5, as indicated above and further shown in the alignment of Fig. 1B of Gardner et al.
However, Gardner et al. do not teach an altered family B archaeal polymerase having at least 80% identity to SEQ ID NOS: 10, 29 and 31 having a substitution K477M and A485L according to the numbering scheme of SEQ ID NO: 5.
Bourn et al., Abstract, teach the following:
The present invention provides, among other things, modified DNA polymerases containing amino acid alterations based on mutations identified in directed evolution experiments designed to select enzymes that are better suited for applications in recombinant DNA technologies.
In particular, Bourn et al. relates to DNA polymerases modified to have increased resistance to impurities.  Bourn et al., Example 1, para. [0088].
Modified polymerases are described relative to SEQ ID NO: 16 of Bourn et al., which is a chimeric polymerase identified as “Kofu” polymerase.  Bourn et al., para. [0015].  An alignment between recited SEQ ID NO: 10 (Qy) and SEQ ID NO: 16 of Bourn et al. (Db) is provided below.

    PNG
    media_image2.png
    510
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    490
    643
    media_image3.png
    Greyscale

As can be seen from the above alignment, Lys-477 of recited SEQ ID NO: 10 (and SEQ ID NOS: 29 and 31) aligns with Ile-481 of SEQ ID NO: 16 of Bourn et al.  SEQ ID NOS: 10, 29 and 31 are identical to each other except for a few substitutions (9 substitutions between SEQ ID NO: 10 and each of SEQ ID NO: 29 and 31) such that SEQ ID NO: 16 of Bourn et al. is a DNA polymerase having at least 80% identity to all of recited SEQ ID NOS: 10, 29 and 31 with an amino acid substitution at the position functionally equivalent to Lys477 of the 9[Symbol font/0xB0]N DNA polymerase amino acid sequence of SEQ ID NO: 5. 
“The present invention provides, among other things, modified DNA polymerases containing amino acid alterations based on mutations identified in directed evolution experiments designed to select enzymes that are better suited for applications in recombinant DNA technologies.” Bourn et al., abstract.  “In some embodiments, chimeric DNA polymerases suitable for the invention contain sequences derived from Pfu and KOD DNA polymerases. In particular embodiments, a chimeric DNA polymerase suitable for the invention contains an amino acid sequence as shown in SEQ ID NO:16 (the Kofu amino acid sequence shown in the Sequences section).” Bourn et al., para. [0057].  That is, the polymerase having SEQ ID NO: 16 of Bourn et al. is a chimeric polymerase composed of sequences from Pfu and KOD DNA polymerases as shown in Fig. 1 of Bourn et al.
Gardner et al. do not teach an altered family B archaeal polymerase having at least 80% identity to SEQ ID NOS: 10, 29 and 31 having a substitution K477M and A485L according to the numbering scheme of SEQ ID NO: 5.
As discussed, the Kofu polymerase of Bourn et al. incorporates a Lys477Ile substitution relative to recited SEQ ID NO: 5.  The polymerases described by Bourn et al. are for use in recombinant DNA technologies.  Bourn et al., abstract.  Bourn et al., paras. [0083]-[0088], teach directed evolution experiments to identify substitutions that perform better in the presence of impurities (e.g. non-target DNA, RNA, proteins, lipids).  However, Gardner et al. teach that it is beneficial to modify archaeal family B polymerases to have “increased propensity for nucleotide analog incorporation” wherein the “universality of the A488L phenotype was later confirmed by homologous mutations in other hyperthermophilic DNA polymerases (Pfu A486Y DNA polymerase (34), 9°N A485L DNA polymerase (33), and Tsp JDF-3 A485T DNA polymerase (36)), further emphasizing a conserved role for this residue.”  As shown in Fig. 1B of Gardner et al., the discussed A488 residue aligns with and is functionally/positionally equivalent to A485 in the sequence of 90N polymerase of recited SEQ ID NO: 5.
As such, Gardner et al. teach that it is expected that substitution to the residue aligning with A485 of SEQ ID NO: 5 is expected to yield a “universal” phenotype of increased nucleotide analog incorporation in all family B DNA polymerases included those that are or derived from Pfu (Pyrococcus furiosus) or KOD (P. kodakaraensis) polymerase, which logically extends to a chimera of Pfu and KOD DNA polymerases such as Kofu polymerase of Bourn et al.  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to modify the Kofu DNA polymerase having SEQ ID NO: 16 of Bourn et al. to have a substitution at the position aligning with and functionally equivalent to A485 of recited SEQ ID NO: 5, 10, 29 or 31 with a reasonable expectation of success in achieving increased propensity for nucleotide analog incorporation taught to be beneficial by Gardner et al., including a substitution to Leu as directly taught by Gardner et al., wherein Bourn et al. otherwise teach that the Kofu DNA polymerase is a beneficial polymerase to use in various recombinant DNA technologies. Position A485 of recited SEQ ID NO: 5 (equivalent to A488 in the Vent polymerase of Gardner et al.) aligns with position A489 of SEQ ID NO: 16 of Bourn et al.  SEQ ID NO: 16 having a substitution A489L is an altered family B archaeal polymerase having an amino acid sequence at least 80% identical to SEQ ID NO: 10, 29 or 31 with a substitution functionally equivalent to K477I and A485L in the polymerase sequence of SEQ ID NO: 5.
Regarding claims 43 and 44, as indicated in the alignment above, position T514 of recited SEQ ID NOS: 5 and 10 aligns with position T518 of SEQ ID NO: 16 of Bourn et al.  As taught in Example 2 and Table 1 of Bourn et al., the mutations T518A and T518S in SEQ ID NO: 16 of Bourn et al. is associated with increased tolerance to impurities as discussed above.  In view of the same, at the time of filing would have been motivated to introduce the substitution A489L (A485L according to the numbering system of recited SEQ ID NO: 5) into a DNA polymerase of SEQ ID NO: 16 of Bourn et al. or SEQ ID NO: 16 of Bourn et al. including any of the additional substitutions taught by Bourn et al. to be beneficial for increasing tolerance to impurities including T518A or T518S (T514A/S according to the numbering system of recited SEQ ID NO: 5).  An ordinarily skilled artisan at the time of filing would have been motivated to do this to achieved increased propensity for nucleotide analog incorporation taught to be beneficial by Gardner et al. within any of the embodiment DNA polymerases taught by Bourn et al., as discussed above, and further having increased tolerance to impurities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-39, 43-44 and 49-56 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,765,309 B2 further in view of Gardner et al. (Comparative Kinetics of Nucleotide Analog Incorporation by Vent DNA Polymerase, J. Biol. Chem. 279 (2004): 11834-42). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The present application shares the same specification as U.S. Patent No. 9,765,309 B2 and the patented claims recite:
1. An altered family B archaeal DNA polymerase comprising-amino acid substitution mutations at the positions functionally equivalent to Leu408, Tyr409, Pro410, and Lys477 in the wild-type 9° N DNA polymerase amino acid sequence of SEQ ID NO:5, wherein the substitution mutations are homologous to Leu408Ala, Tyr409Ala, Pro410Ile, and Lys477Met, wherein the altered polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO:11.
5. The altered polymerase of claim 1, further comprising a substitution mutation at the position functionally equivalent to Ala485 in the 9° N DNA polymerase amino acid sequence.
6. The altered polymerase of claim 5, wherein the altered polymerase comprises a substitution mutation functionally equivalent to Ala485Leu or Ala485Val in the 9° N polymerase amino acid sequence.
9. The altered polymerase of claim 1, further comprising a substitution mutation at the position functionally equivalent to Thr514 in the 9° N DNA polymerase amino acid sequence.
10. The altered polymerase of claim 9, wherein the altered polymerase comprises a substitution mutation functionally equivalent to Thr514Ala or Thr514Ser in the 9° N polymerase amino acid sequence.
SEQ ID NO: 11 of the patented claims has over 95% identity to recited SEQ ID NOS: 10, 29 and 31.  As such, at least patented claims 1, 5 and 6 anticipate claims 37-39 and 49-56.
Regarding claims 43 and 44, the patented claims do not directly recite an altered family B archaeal DNA polymerase with the substitutions K477M, A485L/V and T514A/S. However, patented claims 9 and 10 directly indicate the combination of substitutions K477M and T514A/S.  The teachings of Gardner et al. in the rejections under 35 U.S.C. 103 set forth above are incorporated herein by reference and not fully restated herein.  As discussed, Gardner et al. teach that the substitution A488L in Vent DNA polymerase (functionally equivalent to A485L in 9ON DNA polymerase of recited SEQ ID NO: 5 as discussed above) and universally in other archaeal DNA polymerases including 9ON DNA polymerase beneficially increase incorporation of nucleotide analogs.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of patented claims 9 and 10 to further include a substitution A485L with a reasonable expectation of success in increasing incorporation of nucleotide analogs in embodiment DNA polymerases of patented claims 9 and 10.

Claims 37-39, 43-44 and 49-56 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,870,836 B2 further in view of Gardner et al. (Comparative Kinetics of Nucleotide Analog Incorporation by Vent DNA Polymerase, J. Biol. Chem. 279 (2004): 11834-42). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The present application shares the same specification as U.S. Patent No. 10,870,836 B2 and the patented claims recite:
1. An altered family B archaeal polymerase comprising at least one amino acid substitution mutation at the position functionally equivalent to Lys477 in the wild-type 9° N DNA polymerase amino acid sequence of SEQ ID NO:5, wherein the substitution mutation is homologous to Lys477Met, and wherein the altered polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO:10, and wherein the altered polymerase further comprises substitution mutations at one or more positions functionally equivalent to Asp141 and/or Glu143 in the 9° N DNA polymerase amino acid sequence.
2. The altered polymerase of claim 1, further comprising a substitution mutation at the position functionally equivalent to Ala485 in the 9° N DNA polymerase amino acid sequence.
3. The altered polymerase of claim 2, wherein the altered polymerase comprises a substitution mutation functionally equivalent to Ala485Leu or Ala485Val in the 9° N polymerase amino acid sequence.
6. The altered polymerase of claim 1, further comprising a substitution mutation at the position functionally equivalent to Thr514 in the 9° N DNA polymerase amino acid sequence.
7. The altered polymerase of claim 6, wherein the altered polymerase comprises a substitution mutation functionally equivalent to Thr514Ala or Thr514Ser in the 9° N polymerase amino acid sequence.
SEQ ID NO: 10 of the patented claims has over 95% identity to recited SEQ ID NOS: 29 and 31 and is identical to recited SEQ ID NO: 10.  As such, at least patented claims 1, 5 and 6 anticipate claims 37-39 and 49-56.
Regarding claims 43 and 44, the patented claims do not directly recite an altered family B archaeal DNA polymerase with the substitutions K477M, A485L/V and T514A/S. The teachings of Gardner et al. in the rejections under 35 U.S.C. 103 set forth above are incorporated herein by reference and not fully restated herein.  As discussed, Gardner et al. teach that the substitution A488L in Vent DNA polymerase (functionally equivalent to A485L in 9ON DNA polymerase of recited SEQ ID NO: 5 as discussed above) and universally in other archaeal DNA polymerases including 9ON DNA polymerase beneficially increase incorporation of nucleotide analogs.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of patented claims 6 and 7 to further include a substitution A485L with a reasonable expectation of success in increasing incorporation of nucleotide analogs in embodiment DNA polymerases of patented claims 6 and 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uniprot, Accession No. P61875, 2015, www.uniprot.org, disclose the sequence of DNA polymerase B from Pyrococcus furiosus having a Ile residue at position corresponding to K477 of recited SEQ ID NO: 5. However, the sequence appears to have less than 80% identity to recited SEQ ID NO: 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652